Stephens, J.
1. An agreement between a partner and a debtor to the partnership, whereby the latter’s indebtedness to the partnership is discharged upon his payment to another of an individual indebtedness of the partner, is void as against the partnership. Eady v. Newton Coal &c. Co., 123 Ga. 557 (51 S. E. 661, 1 L. R. A. (N. S.) 650, 3 Ann. Cas. 148). In a suit of the partnership upon a note to it, a plea setting up such an agreement is properly stricken.
2. Where the defendant’s counsel has been heard in argument upon a motion to strike the defendant’s plea, the striking of the plea afterwards, *529in the absence of the defendant or his counsel and without notice to either, is not error.
Decided March 2, 1927.
W. T. Burkhalter, pro se. Eason & Everitt, contra.
3. No other assignment of error is insisted upon.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.